This is a proceeding in habeas corpus.
The prisoner was confined in the county jail of the city and county of San Francisco under a commitment from the police court showing his conviction therein of vagrancy, and a judgment based thereon of thirty days' imprisonment. The writ of habeas corpus was issued by us upon a petition alleging that no complaint was ever filed against petitioner in said court, that no trial was had and no evidence introduced in said court in support of any charge against him, and that he was denied all opportunity to obtain witnesses to disprove any claim that he was guilty of vagrancy.
[1] It goes without saying that it is essential to the jurisdiction of a police court to put a person upon trial for a public offense that there should be on file therein a complaint charging such person with the commission of such offense. Prisoner's case in this behalf rests solely upon the fact that no complaint charging him with a public offense can be found, or, indeed, that any such complaint has been seen, so far as the evidence shows, at any time since the day on which he was convicted. It appears that it is the practice in the police court to there hold the complaint until the case is disposed of, and then to deliver the same to a department of the county clerk's office, where it remains as a part of the files of the office. Apparently no record *Page 13 
whatever is kept of the fact of the filing of a complaint, which usually is sworn to before the police judge and delivered by him to the clerk of the court, a deputy county clerk, who thereupon indorses the same as filed. If, perchance, the complaint is subsequently abstracted or lost, no record of there having been any complaint whatever remains. In a matter involving the personal liberty of individuals the practice is, to say the least, not to be commended. However, as against the failure to show the complaint itself, or any record thereof, or record of the fact of the filing thereof, there is parol evidence tending to show that a complaint was in fact filed in the prisoner's case. The prisoner was arrested without a warrant and booked at the city prison for vagrancy. A daily docket sheet of the arrested persons assigned to a department of the police court is made up and delivered to the deputy clerk of that department, and on this sheet, which apparently constitutes the record of the court for the day, but which is made up and delivered to the clerk entirely regardless of whether any complaint has been filed in any of the cases enumerated thereon, the clerk notes the disposition of each case. The case of the prisoner was shown upon such a sheet, this record showing conviction and judgment. The deputy clerk testified positively that in all cases in which no complaint is ever filed, which sometimes happens when the arrested person is dismissed without trial, a note to that effect is made, and that the fact that no note was here made as to the absence of a complaint shows positively that there was a complaint on file. He further testified that he would not have delivered a commitment in this case unless there had been a complaint filed prior to the delivery of the commitment. The police judge testified substantially that he had no independent personal recollection of this particular case. He further testified substantially that in accord with the practice obtaining in his court a complaint would have been duly sworn to and filed before the trial. The arresting officer testified positively that in this particular case he swore to a complaint before the police judge in open court on the morning of the trial, leaving the same with the judge, and the clerk of the court testified that he saw such a complaint. In addition there is, of course, a presumption *Page 14 
that official duty has been duly performed. [2] In view of all the circumstances we do not feel warranted in holding that no complaint was filed in this case.
As to the alleged want of trial, failure to introduce any evidence, and denial of opportunity to procure witnesses on his own behalf, the evidence is conflicting. The prisoner who had been out on bail testified substantially that all there was to his so-called trial was that his name was called and the judge asked him substantially if he had anything to say, and he told him that he was working for the "News" (a daily newspaper), that the judge then said that would do, and it would be thirty days; and that he then asked the judge to give him time to obtain witnesses who would testify that he was working, and the judge told him that if he said another word he would make it sixty days. He is corroborated to some extent by certain witnesses. Of course, whatever a proceeding of this kind might be styled it would not be the "trial" to which every accused party is entitled, and it could not be tolerated by any respectable court. [3] On this matter, however, the burden of proof was necessarily on the prisoner. Unquestionably the arresting officer went upon the witness-stand, and it sufficiently appears that he gave the judge some information about the case. He testified here that he was duly sworn before giving his testimony. [4] We cannot in this habeas corpus
proceeding enter into an inquiry as to the sufficiency of his testimony to support a finding of guilt. That was a matter available to the prisoner on an appeal to the superior court. The police judge testified before us and denied each and all of the claims of the prisoner in regard to the proceedings on the trial. [5] The testimony in this regard is not such as to satisfy us that there was in fact no trial.
It was suggested on the argument that somewhat summary methods of disposing of business in the police court are essential to a dispatch of the great number of cases coming on daily therein. This may be conceded, and it might be admitted also that in all courts it should be the aim to dispose of business as quickly as is consistent with the proper and careful administration of justice. But however summary the methods adopted in any court, there are certain rights guaranteed by our constitution to one charged with *Page 15 
any crime, entirely regardless of his station in life. These rights are as sacred and inviolable in the police court as in the highest court of the land, and must necessarily be observed therein. Indeed, when we consider the greater opportunity for the disregard of those rights in the police court of a large city dealing in large part as it does with cases of individuals who by reason of their lack of means, friends, and lack of knowledge are almost entirely dependent upon the court for impartial investigation and disposition of their cases, it would seem that a greater measure of care on the part of the judge of such a court to see that every right of the defendant is carefully guarded is essential than in a higher court where the defendant is represented by counsel who can ordinarily be relied upon to protect his rights.
It was because the prisoner alleged facts tending to show a disregard of some of those rights and a denial of due process of law that we issued the writ. But the showing before us is not sufficient to convince us that the proceedings in the police court were actually as alleged, and without a convincing showing, we are not justified in avoiding what purports to be the result of a regular judicial determination.
The writ is discharged and the prisoner remanded.
Angellotti, C. J., Shaw, J., Lennon, J., Olney, J., and Wilbur, J., concurred.